                                                                                             REMAND/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-9999-GW(RAOx)                                              Date     March 4, 2019
 Title             Ki Ho Yang, et al. v. Plasti Dip International, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Katie E. Thibodeaux
                 Deputy Clerk                          Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                         None Present                                            J. Kyle Gaines
                                                                                Adam C. Hackett
                                                                          Tracy L. Hughes, by telephone
 PROCEEDINGS:                DEFENDANTS THE SHERWIN-WILLIAMS MANUFACTURING
                             COMPANY AND THE SHERWIN-WILLIAMS COMPANY’S MOTION
                             TO DISMISS PLAINTIFFS’ COMPLAINT FOR LACK OF PERSONAL
                             JURISDICTION AND FAILURE TO STATE A CLAIM [7];

                             PLAINTIFFS’ MOTION TO REMAND ACTION TO STATE COURT
                             PURSUANT TO 28 U.S.C. § 1447(c) [13]


Court and counsel confer. Based on Plaintiff’s Report [43], and the Tentative issued on February 14,
2019, Plaintiffs’ Motion to Remand is GRANTED, and this action is remanded to state court.




                                                                                                     :       15
                                                                 Initials of Preparer   JG
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                    Page 1 of 1
